Citation Nr: 1401652	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-45 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from September 1969 to June 1973, to include service in Vietnam.  See 38 C.F.R. § 3.7(h).
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for hearing loss.

As noted in the March 2013 Remand, in the Veteran's original claim for compensation, dated in March 2009, he indicated that he was seeking service connection for hearing loss, at least in part, as due to exposure to herbicides.  Accordingly, and for purposes of clarity, the Board has characterized the issue on appeal as set forth above on the title page.

By a statement dated in December 2009, the Veteran requested an informal hearing before a Decision Review Officer at the RO.  In August 2010, the RO notified him of the date, time, and location of the hearing.  However, he failed to appear for the hearing as scheduled.

As noted by the Board in the March 2013 Remand, in March 2009, in addition to the issue presently developed for appeal, the Veteran also filed a claim for service connection for a skin disorder and a claim for pension.  While it appears that the Appeals Management Center (AMC) referred such matters to the RO in April 2013, the record fails to show that such issues have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are again referred to the AOJ for appropriate action.

This appeal was previously remanded by the Board in March 2013 for further development.  Unfortunately, as explained below, additional development is required.  As such, the appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

This case was remanded by the Board in March 2013 but unfortunately, must be returned for clarification from the April 2013 VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

In this regard, the April 2013 VA examiner determined that the Veteran's diagnosed bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of such opinion, the examiner noted that the Veteran "reported construction work after the military and that may have been the major contributor to his hearing loss."  However, the April 2013 VA examiner did not adequately address the Veteran's lay statements regarding post-service occupational noise exposure and appears to have based her negative nexus opinion on incorrect facts.  Specifically, the VA examiner did not address an April 2009 outpatient treatment record which contained the Veteran's report that he worked in management of a construction project and was "not really exposed [to noise] occupationally."  Similarly, the examiner did not address other outpatient treatment records in which he consistently denied occupational noise exposure.  

Additionally, the March 2013 Remand instructed that the VA examiner was to address an in-service printout of a March 1970 Rudmose Audiogram as it demonstrated bilateral hearing loss at the 6000 Hz level.  The Board acknowledges that the April 2013 VA examiner discussed the 1970 audiogram regarding the decrease in the right ear but it appears that the examiner may not have realized that the audiogram showed hearing acuity outside the normal range bilaterally.  Specifically, in her basis for the negative opinion, the examiner stated that "[t]ypically, when one shows a hearing loss, the other ear will as well when hazardous noise is involved."  Further, the April 2013 VA examiner did not specifically address the favorable private opinion of record, dated in January 2011, as requested by the March 2013 Remand.  

Accordingly, as the April 2013 VA examiner did not address the Veteran's lay statements denying occupational noise exposure, may have based her negative nexus opinion on incorrect facts, and failed to consider the positive nexus opinion of record, the Board will return the claims file to the April 2013 VA examiner so as to obtain an addendum opinion.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's April 2013 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hearing loss can be attributed to his period of active military service.

In offering such opinion, the examiner is asked to consider the Veteran's April 2009 statement that he worked in the management of a construction project and was "not really exposed [to noise] occupationally" and other outpatient treatment records in which he consistently denied occupational noise exposure.  The examiner should also discuss the significance, if any, of an in-service printout of a Rudmose Audiogram, dated in March 1970, which appears to reflect that the Veteran may have then had abnormal hearing at 6000 Hertz, bilaterally.  The examiner should, in addition, review and comment upon the favorable medical opinion from a private physician, S. I. Adam, Jr., M.D., submitted by the Veteran in January 2011.

A complete rationale for any opinion should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


